Citation Nr: 1438469	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right leg shortening.

2.  Entitlement to service connection for disabilities of the bilateral knees, to include as secondary to a service-connected low back disability and/or shortening of the right leg.   

3.  Entitlement to an initial rating in excess of 20 percent for low back disability.  

4.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty service from June 2000 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The Board previously remanded these claims for additional development in September 2011.  The development requested in the remand included affording the Veteran VA examinations of his low back, cervical spine and right leg and obtaining outstanding VA treatment records.  The Veteran was afforded VA examinations in November 2011.  The AMC conducted a search for VA treatment records and found no new clinical records for the Veteran.  Therefore, the Board concludes there was substantial compliance with the remand directives of September 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a left rib disorder was previously before the Board and was remanded for additional development in September 2011.  Subsequently, a September 2012 rating decision granted service connection for a left rib disorder.  The grant of service connection for a left rib disorder constitutes a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   Accordingly, that issue is no longer before the Board.  

The issue of entitlement to service connection for bilateral knee pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's low back disability manifested with flexion of 30 degrees or greater.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

2.  Prior to September 8, 2008, the cervical spine disability was manifested by forward flexion greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees.  

3.  From September 8, 2008 the Veteran's cervical spine disability was manifested by painful motion which limited flexion of the cervical spine to 30 degrees and without evidence of incapacitating episodes of intervertebral disc syndrome or favorable ankylosis of the entire cervical spine.  

4.  Throughout the initial rating period, shortening of the right leg has been manifested by shortening of less than 1 and 1/4 to 2 inches (3.2 cms to 5.1 cms).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  Prior to September 8, 2008, the criteria for an initial disability rating in excess of 10 percent for a cervical spine disability were not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

3.  From September 8, 2008, the criteria for a 20 percent rating for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for an initial compensable rating for shortening of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5275 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

Here, prior to the initial rating decisions regarding the claims for service connection for low back, cervical spine and right leg disabilities, January 2007 and March 2008 letters informed the Veteran of the evidence required to substantiate his service connection claims and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The January 2007 and March 2008 letters informed the Veteran of provisions regarding disability ratings and effective dates.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The evidence that has been associated with the claims file includes the Veteran's service treatment records and VA outpatient treatment records.  VA provided the Veteran with examinations of his lumbar and cervical spine in September 2006, September 2008 and November 2011.  The Veteran had a VA examination of his right leg in November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2006, September 2008 and November 2011 examinations included thorough findings regarding the Veteran's cervical spine, low back and right leg symptoms and the manifestations of his disabilities and included an interview of the appellant and review of the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying the severity of the Veteran's symptoms as well as the impact of his disabilities on his occupation.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed, and no further assistance is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Initial Rating Claims

 Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 , 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating for Shortening of the Right Leg

An October 2008 rating decision granted service connection for right leg shortening as secondary to the Veteran's service-connected low back disability.  A non-compensable (zero percent) evaluation was assigned from February 2008.  

The Veteran's disability is rated according to Diagnostic Code 5275, which pertains to shortening of bones of the lower extremity.  A 10 percent rating is assignable for shortening of the bones of the lower extremity of 1 1/4 inches to 2 inches (3.2 cm to 5.1 cm).  A 20 percent rating is assignable for shortening of bones of the lower extremity from 2 to 2 1/2 inches (5.1 cm to 6.4 cm).  A 30 percent rating is assignable for shortening of bones of the lower extremity from 2 1/2 to 3 inches (6.4 cms to 7.6 cms).  A 40 percent rating is assignable for shortening of bones of the lower extremity from 3 to 3 1/2 inches (7.6 cms to 8.9 cms).  A 50 percent rating is assignable for shortening of bones of the lower extremity from 3 1/2 to 4 inches (8.9 cms to 10.2 cms).  A 60 percent rating is assignable for shortening of bones of the lower extremity over 4 inches (10.2 centimeters).  38 C.F.R. § 4.71a, Diagnostic Code 5275.  

Upon VA examination in September 2008, the Veteran reported that a chiropractor told him that he had a leg length discrepancy and prescribed a heel lift for the right side to wear inside his shoe.  The examiner noted that the leg length as measured from the anterosuperior iliac spine to the medial malleolus was 98 cm on the right and 100 cm on the left.  

Upon VA examination in November 2011, the VA examiner noted a leg length discrepancy, with the right lower limb 2 centimeters shorter than the left lower limb.  The examiner noted, as measured from the anterior superior spine of the ilium to the internal malleolus of the tibia, the right lower limb was 99 centimeters, as compared with 101 centimeters for the left lower limb.  The examiner noted that the Veteran wore a lift in his right shoe at all times to address this discrepancy.  The examiner noted that the discrepancy was corrected with the lift.  The examiner noted that there was no functional loss.  The examiner noted that the Veteran reported that he constantly limps.  The VA examiner indicated that there is no objective evidence of this.  The examiner noted that the Veteran had a normal gait upon examination with his shoes on.  The examiner stated that there was no discernible limp and no shortening of step length or alternation of stride.  The examiner noted that, in review of the available medical records, there was no documentation of an altered or antalgic gait or limp.  The examiner stated that the shortening of the right lower limb does not limit activities of daily living, driving, occupation, mobility, or physical activities.  

At the Board hearing the Veteran testified that he walks with a limp, which results in hip pain and knee pain.  He also indicated that his back is aggravated.  

The Board finds that the criteria for an initial compensable rating are not met.  The medical evidence does not show a leg length discrepancy of 1 1/4 inches to 2 inches (3.2 cm to 5.1 cm).  The VA examinations reflect a discrepancy in leg length of 2 centimeters.  The Board has considered whether a higher rating is warranted based upon functional loss.  The Veteran has reported that he constantly limps and experiences knee pain and back pain.  The September 2011 VA examination concluded that there was no functional loss due to the right leg shortening.  In this regard, the examiner indicated that the discrepancy was corrected with a lift.  The examiner noted that the Veteran had a normal gait with no discernible limp of alternation of stride.  The Board notes that any manifestations of back pain are separately compensated under the criteria for that disability.  Accordingly, the assignment of a higher rating based upon pain and functional loss of the low back would be pyramiding.  See 38 C.F.R. § 4.14  

For the reasons set forth above, Board finds that the preponderance of the evidence is against the claim for a higher initial rating in excess of 20 percent for a low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for right leg shortening is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Rating Criteria for the Spine

The Veteran's lumbar and cervical spine disabilities are rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation,  normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateroflexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).

Initial Rating for Low Back Disability

A March 2007 rating decision granted service connection for thoracolumbar strain with osteophytes, degenerative joint disease and disc bulging.  A 20 percent rating was assigned from June 2, 2006, the date following the Veteran's discharge from service.

The Veteran had active duty service from June 2000 to June 2006.  Service treatment records reflect that the Veteran was diagnosed with lumbar spine degenerative disc disease during service and had ongoing treatment for back pain.  

The Veteran had a VA examination in September 2006.  The Veteran reported that he injured his back on September 11 in Germany when he was doing an intensive search of vehicles, getting under cars and looking into engines.  The Veteran reported that he saw physicians and was given localized injections for pain.  He reported that he continued to take pain medication.  The Veteran reported that his back pain was dull and continuous.  

The Veteran reported that he had not been incapacitated in the past year and had not been ordered to have bedrest in the past year.  The Veteran reported that he had flare-ups approximately three times a week.  The Veteran reported that his pain affected his occupation as a security guard and affected his lifestyle with regard to sports.  He indicated that the pain in his back tended to radiate into his left hip.  
On physical examination, the Veteran had forward flexion to 90 degrees and extension to 30 degrees.  He had lateral rotation to 30 degrees and lateral flexion to 30 degrees in both directions.  The VA examiner noted that there was pain with all of the movements.  The examiner stated that, due to pain,  a five degree loss in forward flexion and extension should be allocated, per DeLuca.  The VA examiner diagnosed chronic lumbar strain.  

Upon VA examination in September 2008, the Veteran reported problems with low back pain since September 2001.  The Veteran reported that he was referred for chiropractic, physical therapy and injections.  The Veteran indicated that the injections only helped for a couple of months.  The Veteran reported that his current pain ranged between 5 and 9/10 in intensity.  The Veteran reported shooting pain in the left lower extremity, which would start in the lower back, go into the lateral hip and lateral thigh region and stop at the knees.  He denied any bowel or bladder incontinence.  He reported that he had additional stiffness when he was sore.  He reported that it was hard to bend easily and tended to squat.  He reported that he had not missed work in the past year due to spine problems.  The Veteran reported that he had not experienced flares or incapacitating episodes requiring bedrest in the past year.  

On physical examination, the Veteran had normal gait, heel walking, toe walking and squatting.  There was mild tenderness to palpation of the lower lumbar paraspinals.  The Veteran reported low back pain with straight leg raising bilaterally but no radicular pain.  The Veteran had forward flexion to 80 degrees with pain at 60 degrees and extension to 30 degrees with pain at 25 degrees.  He had left and right lateral flexion to 30 degrees without pain and left and right lateral rotation to 30 degrees without pain.  There was no change in the ranges of motion following three repetitions.   

The Veteran had a VA examination in November 2011.  The Veteran reported progressive worsening of his middle and low back pain and stiffness since his last VA examination.  He indicated that his back pain and stiffness were constant, and the pain level was typically a 6 out of 10 in severity.  He indicated that he experienced spasms in the middle and lower back daily.  The pain would spread to the hips.  The Veteran reported that flare-ups impacted the function of his spine.  He reported a flare-up in thoracolumbar pain, stiffness and spasms 1 to 2 times weekly lasting for one day at a time.  During flare-ups, he avoided any spine flexion, twisting, lifting or carrying.

Range of motion testing showed forward flexion to 45 degrees, with pain at 45 degrees and extension to 10 degrees, with pain at 10 degrees.  The Veteran had right and left lateral flexion to 20 degrees,with pain at 20 degrees.  He had right and left lateral rotation to 20 degrees, with painful motion at 20 degrees.  The examiner indicated that the Veteran did not have additional limitation of range of motion of the thoracolumbar spine following repetitive use testing.  The examiner noted that function loss of the thoracolumbar spine included less movement than normal and pain on movement.  Upon muscle strength testing, the examiner noted normal strength of hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The examiner indicated that there was no muscle atrophy.  Reflex and sensory examinations were normal.  The examiner indicated that radiculopathy was not present.  The examiner stated that there were no other neurologic abnormalities.  The examiner indicated that the Veteran does not  have intervertebral disc syndrome of the thoracolumbar spine.   

At the Board hearing in June 2011, the Veteran testified that he takes pain medication for back pain.  He testified that he has sharp pains in his legs and sometimes feels like his feet are going to sleep.  

Based upon the foregoing, the Board finds that the criteria for a rating in excess of 20 percent were not met during the initial rating period.  In order to warrant the next higher rating of 40 percent under the General Rating Formula, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In this case, the Veteran has not demonstrated forward flexion of 30 degrees or less or unfavorable ankylosis.  The Veteran's range of motion has exceeded 30 degrees throughout the appeal period.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher initial rating under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

The evidence during the appeal period does not show complaints or findings of incapacitating episodes of intervertebral disc syndrome.  Accordingly, a higher rating is not assignable for the Veteran's low back disability based upon the criteria for incapacitating episodes.  

The Board has considered whether a separate rating is warranted for neurological impairment associated with the Veteran's low back disability.  The Veteran has reported that he has shooting pains and sometimes feels like his foot is falling asleep.  The VA examinations do not reflect any findings of objective neurologic abnormalities associated with the Veteran's low back disability.  In this regard, the 2011 VA examination indicated that there is no radiculopathy and no other neurological impairment associated with the Veteran's low back disability.   Therefore, the Board finds that a separate rating is not warranted for neurological impairment.  

For the reasons set forth above, Board finds that the preponderance of the evidence is against the claim for a higher initial rating in excess of 20 percent for a low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 20 percent for the Veteran's low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55 .

Initial Rating for Cervical Spine Disability

The Veteran had a VA examination in September 2006.  The Veteran reported that he injured his neck and back in September 2001, when he was conducting searches of vehicles.  The Veteran reported that he had received localized injections of Novocain and Cortisone.  He also reported treatment at a chronic pain clinic.  The Veteran reported that he had not been incapacitated in the last year and had not been ordered to bedrest.  

Upon physical examination of the head and neck, there was no evidence of any deformity.  The examiner noted that the Veteran held his head in a normal neutral position.  Extension, flexion, lateral rotation and lateral flexion all produced pain.  The Veteran had forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees and rotation to 80 degrees bilaterally, which was associated with discomfort and pain.   On palpation of the neck, there was some increased spasm, but no evidence of any obvious crepitus.  Repetitive motion did not affect the range of motion of the neck.   The examiner indicated that there was no additional loss of range of motion due to painful motion, weakness, impaired endurance fatigue or flare-ups.  

Upon VA examination in September 2008, the Veteran reported continuous aching in his neck, averaging 4/10 in intensity.  Physical examination showed forward flexion of the cervical spine to 45 degrees with pain at 30 degrees and extension to 50 degrees without pain.  The Veteran had left and right lateral flexion of 50 degrees, with pain at 35 degrees.  He had left and right lateral rotation to 90 degrees without pain.  The VA examiner indicated that there was no change in range of motion following three repetitions.   

The Veteran had a VA examination in November 2011.  The Veteran reported progressive worsening of his cervical spine disability.  He presently reported constant neck stiffness.  The Veteran indicated that his neck stiffness interfered with driving.  He reported that he had pain down his left arm when he turned his head quickly and that he had neck spasms that occurred during flares.  

The Veteran had forward flexion to 25 degrees with pain at 25 degrees and extension to 35 degrees with pain at 35 degrees.  He had right lateral flexion to 30 degrees, with pain at 30 degrees.  He had left lateral flexion to 30 degrees, with pain at 30 degrees.  He had right lateral rotation to 60 degrees with pain at 60 degrees and left lateral rotation to 40 degrees with pain at 40 degrees.  The examiner indicated that the Veteran did not have neurologic abnormalities related to his cervical spine disability.    

Based upon the foregoing, the Board finds that the criteria for a rating in excess of 10 percent were not met during the initial rating period prior to September 8, 2008.  
The evidence for that time period does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or a combined range of motion of the cervical spine of 170 degrees or less.  The range of motion of the cervical spine was greater than 30 degrees during this period.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture did not meet the criteria for a rating in excess of 10 percent under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

The evidence does not reflect complaints or findings of incapacitating episodes due to the Veteran's cervical spine disability.  Accordingly, a higher rating is not warranted on that basis.   

The Board finds that a separate rating is not assignable for neurological abnormalities, as the 2011  VA examination found no objective abnormalities associated with the Veteran's cervical spine disability.  

The September 2008 examination indicated that the Veteran had flexion of the cervical spine was painful from 30 degrees to 45 degrees.  In light of the painful motion noted at 30 degrees, the Board finds that the Veteran's cervical spine flexion was shown to be limited to 30 degrees. 

The evidence during the appeal period has not demonstrated forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Therefore, the criteria for the next higher rating of 30 percent have not been met at any point during the initial rating period.

Accordingly, for the reasons set forth above, an initial rating in excess of 10 percent for a cervical spine disability is denied prior to September 8, 2008.  A 20 percent rating, but no higher, is granted for the cervical spine disability from September 8, 2008.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's lumbar and cervical spine and right leg disabilities.  The schedular rating criteria pertaining to the Veteran's disabilities assesses the overall severity of  his low back and cervical spine impairment and symptomatology.  His low back and cervical spine disabilities are productive of pain and limitation of motion, and those manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability and referral for consideration of extraschedular rating is not warranted.  The rating criteria are also adequate to rate the Veteran's right leg disability.  The Veteran does not have additional functional loss that is not considered in the rating criteria.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Because the schedular rating criteria are adequate to rate the Veteran's low back, cervical spine and right leg disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran is employed as a part-time audiovisual technician.  Therefore, the Board finds that a claim for a TDIU has not been raised.





ORDER


An initial compensable rating for service-connected right leg shortening is denied.

A rating in excess of 20 percent for a low back disability is denied.  

Prior to September 8, 2008,  a rating in excess of 10 percent for cervical spine disability is denied.

A 20 percent rating is granted for cervical spine disability from September 8, 2008, subject to regulations governing the payment of monetary benefits.  


REMAND

Additional development is warranted with respect to the claim for service connection for bilateral knee disabilities.  

The Veteran asserts that his bilateral knee disabilities are either caused and/or aggravated by his service-connected low back disability and/ or right leg shortening.  
The Board previously remanded this matter in September 2011.   The remand directed that the Veteran should undergo a VA examination of his bilateral knees.  The VA examiner was requested to provide an opinion as to whether the Veteran's bilateral knee problems are at least as likely as not caused or aggravated by the Veteran's service-connected low back disability or the service-connected shortening of the right leg. 

The examiner opined that the Veteran's current bilateral knee disabilities are not caused or aggravated by his service-connected back condition or service-connected right leg shortening.  The rationale provided by the examiner addressed causation due to service-connected disabilities but did not address aggravation (chronic worsening).  Therefore, a remand is warranted to obtain a supplemental opinion regarding aggravation.  
Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the November 2011 examination for preparation of a supplemental opinion addressing the issue of aggravation. The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed. 

2.  After a review of the claims folder, the examiner should provide an opinion as to the following:

(a) whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral knee  problems are aggravated (permanently worsened) by the service-connected low back disability.

(b) whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral knee problems are aggravated (permanently worsened)  by the service-connected right leg disability.  

The examiner should provide a detailed rationale for the opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided.  

3.  If the November 2011 VA examiner is not available, then the Veteran should be scheduled for a new VA examination in the appropriate specialty to determine whether his bilateral knee disabilities are permanently aggravated by service-connected low back and right leg disabilities. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim for service connection for disabilities of the bilateral knees.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


